DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 21 June 2022 is acknowledged. Examiner notes that the response to election states claims 1, 2 and 6-11 are drawn to the elected species B and claims 4-5 are withdrawn, however, a review of the specification indicates that a stimulation device utilizing a vibrational device to train a patient results in a decrease in power in alpha rhythm brain power not an increase in power in alpha rhythm brain power (see page 10, line 3-page 11, line 13). In a telephone conversation with Paul Western on 07/08/2022, agreement was reached that claims 2-5 were drawn to the non-elected species, thus claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “brain signal acquisition system for continuously acquiring brain signals from multiple locations of a subject’s brain” in claim 10. Additionally, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “brain computer interface (BCI) control/processing module programmed to train the subject…” in claim 10. A review of the specification indicates that the corresponding structure for a brain signal acquisition system is an external headset having skin surface electrodes that acquire electroencephalogram (EEG) brain signals (see pages 4-5) or equivalent thereof; and the corresponding structure for a brain computer interface (BCI) control/processing module a processor in conjunction with a program to perform the functions (see page 7).

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: in claim 1, line 2 “a BCI” should read --a brain computer interface (BCI)--; and in claim 10 “Systems and devices for” should read --A system for--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regards to claims 1, 6 and 10, the specification provides adequate written description for performing a brain computer interface (BCI) training session and applying a stimulus to the subject but does not provide adequate written description for the steps or programmable instructions of the BCI training session that would be performed to assist the subject in managing and/or relieving pain during the training session or how the training session trains the subject to generate a decrease in the power of the alpha rhythm brain waves.
Claims 7-9 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Specifically, the claim does is directed to multiple statutory categories; the claim is drafted in terms of the results to be achieved; and recites “as shown and described”. This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider et al. (US 2019/0314599 A1) (Schneider).
Referring to claim 1: Schneider teaches a method of conducting a pain management therapy session (see paragraph [0070]), comprising: performing a BCI training session utilizing feedback to train a subject to generate defined brain signals to assist the subject in managing and/or relieving pain (see paragraphs [0074]-[0075] and [0079]-[0080]; wherein a sensory training program is applied based on feedback from an electroencephalogram (EEG) device); and applying a stimulus to the subject, in connection with the BCI training session, at a location that is near the source of pain and/or within the nervous system pain pathway to the source of pain (see paragraphs [0072], [0074]-[0075] and [0096]; wherein haptic driver is placed on a body area where the user experiences sensory disfunction, such as chronic pain).
Referring to claim 6: Schneider further teaches the BCI training session is designed and configured to train the patient to generate a decrease in the power of the alpha rhythm brain waves as compared to a power level of the alpha rhythm brain wave baseline measure (see paragraphs [0079]-[0080] and [0096]; wherein the power level of the alpha rhythm brain wave is inversely proportional to the frequency of the alpha brain wave, and wherein it is clear that when increase in alpha frequency occurs when the user is ignoring the pain area also results in a decrease in the power of the alpha rhythm).
Referring to claims 7-9: Schneider further teaches the stimulus applied to subject comprises a procioceptive stimulus generated by a wearable vibration generating element (see paragraph [0072]).
Referring to claim 10: Schneider teaches systems and devices for conducting a pain management therapy session (see figure 1; paragraphs [0070]-[0071]), comprising: brain signal acquisition system (see figure 1, #150) for continuously acquiring brain signals from multiple locations of a subject's brain (see paragraphs [0074]-[0075] and [0079]-[0080]); stimulation device (see figure 1, #140-1 to 140-N) configured and adapted to be applied to the subject at a location within a pain pathway of a source of pain (see paragraphs [0072] and [0074]-[0075]; wherein haptic driver is placed on a body area where the user experiences sensory disfunction, such as chronic pain); and brain computer interface (BCI) control/processing module (see figure 1, #130) programmed to train the subject, utilizing the stimulation device, to generate define brain signals selected to assist the subject in managing and/or relieving pain (see paragraphs [0075], [0079]-[0080] and [0096]).
Referring to claim 11: Schneider teaches systems, devices and methods to utilize BCI techniques (see paragraphs [0074]-[0075] and [0079]-[0080]; wherein a sensory training program is applied based on feedback from an electroencephalogram (EEG) device) and a stimulation device (see figure 1, #140-1 to 140-N) to manage and/or relieve pain after one or more therapy sessions, as shown and described (see paragraphs [0072], [0074]-[0075] and [0096]; wherein haptic driver is placed on a body area where the user experiences sensory disfunction, such as chronic pain).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keane (US 2020/0069208 A1) teaches brainwave training techniques; Panova et al. (US 2015/0174362 A1) teaches BCI associated with treatment of pain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791